1 Corporate Designation ●SRCE (NASDAQ Global Select Market) ●Market Cap: over $500 million 2 Forward-Looking Statement Disclosure Except for historical information contained herein, the matters discussed in this documentexpress “forward-looking statements.” Generally, the words “believe,” “expect,” “intend,”“estimate,” “anticipate,” “project,” “will” and similar expressions indicate forward-lookingstatements. Those statements, including statements, projections, estimates or assumptionsconcerning future events or performance, and other statements that are other thanstatements of historical fact, are subject to material risks and uncertainties. 1st Sourcecautions readers not to place undue reliance on any forward-looking statements, whichspeak only as of the date made. 1st Source may make other written or oral forward-lookingstatements from time to time. Readers are advised that various important factors couldcause 1st Source’s actual results or circumstances for future periods to differ materiallyfrom those anticipated or projected in such forward-looking statements. Such factors,among others, include changes in laws, regulations or accounting principles generallyaccepted in the United States; 1st Source’s competitive position within its markets served;increasing consolidation within the banking industry; unforeseen changes in interest rates;unforeseen downturns in the local, regional or national economies or in the industries inwhich 1st Source has credit concentrations; and other risks discussed in 1st Source’s filingswith the Securities and Exchange Commission, including its Annual Report on Form 10-K,which filings are available from the SEC. 1st Source undertakes no obligation to publiclyupdate or revise any forward-looking statements. 3 Corporate Overview ●Banking, specialty finance, leasing, investmentmanagement, trust & estate planning, insurancesales, mortgage banking ●$4.5 billion bank holding companyheadquartered in South Bend, Indiana 4 Mission and Vision Mission The 1stSource mission is to help our clients achievesecurity, build wealth and realize their dreams. Vision ●Offer our clients the highest-quality service ●Support a proud family of colleagues whopersonify the 1stSource spirit of partnership ●Be the financial institution of choice in eachmarket we serve ●Remain independent and nurture pride ofownership among all 1stSource colleagues ●Achieve long-term superior financial results 5 Banking Position Asset Size #205 - Top 3% (Out of 8,636 insured domestic financial institutions as of 3/31/07 - before $600 million acquisition) The Top 150 Performers #65 - 2006 Bank Performance Scorecard (Banker Directors Magazine Based on Profitability, Capital Adequacy and Asset Quality Up from #88 in 2005) 6 1st Source Headquarters 1st Source Center, South Bend, Indiana 7 Education 8 Industry Steel production Medicaldevices Tire production Recreational vehicle manufacturing Distribution hub 9 Agriculture Ethanol production 10 Regional Medical Hub 11 Business Mix 6/30/07 Local/Personal $532 million Regional/Business $1025 million National /Specialty Finance $1617 million 12 Traditional 15-County Market *FINA clients included 2007 Market Data* Businesses: 62,717 Clients: 16,855 Penetration: 26.8% Households: 605,634 Client HHs: 129,277 Penetration: 21.3% 2eposits (000) Market: $24,004,589 1st Source: $ 3,341,942 Share: 13.8% 13 Expanded 17-County Market Recently opened officesin Kalamazoo (11/06)and Lafayette (6/07) 2007 Market Data Businesses: 79,205 Households:725,440 14 15 Counties $(000) 8.6% 5.3% 6.8% 6.5% 5.2% Data as of 6/2006 - Highline BranchSource * Includes FINA numbers Deposit Market Share 13.8% 15 Total Retail DDA Number of Accounts January 2002 - June 2007 Portfolio Accounts not included FINA not included 16 Total Business DDA Number of Accounts January 2002 - June 2007 FINA not included 17 At a glance ●#1 deposit market share in our traditional15-county market ●#1 provider of loans for home improvement ●#1 provider of SBA loans in northwest Indiana andsouthwest Michigan ●#1 equity income fund performance in the USA over a10-year period (as of 6/30/07) ●#2 market share in mortgage loans 7/15/07 18 At a glance ●Selected a Best Place to Work in Indiana by the IndianaChamber of Commerce ●Best Employee Satisfaction and one of the Best Placesto Work in Northeast Indiana according to UpstateIndiana Business Journal ●Included in “50 Great Indiana Businesses” by IndianaBusiness Magazine in 2007 ●Voted Readers’ Choice Bank by the South BendTribune, Niles Daily Star, and Plymouth Pilot-News ●Voted Favorite Bank by the viewers of WNDU 7/15/07 19 Balance Sheet Highlights ($ Millions) Total Assets Total Loans & Leases Total Deposits Total Common Equity Total Common Equity to Assets $3,608.5 $4,504.7 24.8% $2,615.2 $3,134.2 19.8% $2,814.6 $3,585.4 27.4% $ 352.3 $ 425.5 20.8% 9.8% 9.4% - 06/30/06 06/30/07 Change 20 2nd Quarter Earnings Highlights Net Income EPS (Diluted) ROA ROCE 2006 2007 Change 2006 2007 Change 2nd Quarter Year To Date $10,277 (21.6)% 1.18% 11.71% - - (24.4)% 20,210 $ 1.18% 11.62% (17.9)% (18.2)% - - $ 0.45 0.88 $ $ 8,060 0.80% 8.16% $ 0.34 16,583 $ 0.87% 8.68% 0.72 $ (000’s) 21 Earning Assets 2005 Total Earning ($MM) 2006 Investments 2007 Mortgage Loans 3142 3180 3161 3172 Loans & Leases 3246 3331 3507 3451 3753 Assets Held for Sale 22 Deposits 2005 % DDA DDA 100 CDs Other Deposits Total Deposits ($MM) 2006 2007 15.2 2604 15.5 2609 14.9 2639 13.9 2614 13.7 2707 2790 12.4 2967 11.0 2890 10.87 3192 11.03 23 Loan & Lease Quality 2005 2006 (% of Loans and Leases) Rolling Four Quarter Annual 2007 Net Charge-Offs (Recoveries) Non-Performing Assets Loan & Lease Loss Reserve (.04) (.09) (.15) (.11) (.10) (.05) 2004 2003 24 Net Interest Income 2005 ($MM) (%) 2006 2007 25 Noninterest Income 2005 Trust Fees Mortgage Income Other Income Total Noninterest Income ($MM) Equipment Leasing 2006 Gains & Losses 2007 6.62 3.93 1.55 3.29 0.01 15.40 17.87 7.36 4.11 3.82 3.14 (0.56) 17.57 7.61 4.02 2.73 3.21 0.00 7.56 4.22 1.76 3.39 2.08 19.01 7.50 4.66 3.10 3.66 0.15 19.07 7.77 5.03 4.97 3.27 (0.22) 20.82 7.35 5.06 1.80 3.49 (0.01) 17.69 7.93 5.10 0.57 3.64 0.25 17.49 0.21 8.64 5.29 1.06 3.87 19.07 26 Expense to Total Revenue (Excl. Gains) 2005 Expense Revenue (%) 2006 ($MM) 2007 40.28 44.40 43.56 42.64 46.72 49.11 45.08 44.20 48.47 27 Investment Portfolio Maturity Schedule Cash Flow per Year (in thousands) * Does not include $240mm for FINA for 2007 * 28 Diluted Net Income per Share 0.72 1.72 29 Dividends per Share 0.53 30 31 Open New Markets Focused on growth - new clients and distribution outlets ●Established in Kalamazoo and Lafayette ●Identified present market growth opportunities/locations ●Launched financial planning service – Asset Advisors: retail planning service,established in 6 locations ●Added sales officers in selected specialty markets – Micro Lenders – SFG officers: Construction, EnvironmentalEquipment ●Developed new market entry strategy – Pinpointed regions using population, jobs, incomeand deposit growth, competitive environment 2010 Strategies 32 Acquired First National Bank, Valparaiso ●$600 million in assets ●26 banking centers in Porter, LaPorte andStarke Counties, Indiana ●Completed June 2007 ●$134 million ($54 million in stock) 2010 Strategies 33 Implement Core Conversion Infrastructure for the long term Growth and scalability ●Currently integrating processes bank-wide ●System will provide less customization, morecross-capabilities ●Main segments were completed July 2007 ●Adds effectiveness and efficiency 2010 Strategies 34 Produce Superior Financials ●Developing market-based management(community bank model) ●Being opportunistic with acquisitions ●Driving toward fortress balance sheet ●Developing strategy to enter non-durablegoods market ●Improving risk management of credit andinterest rates ●Reducing volatility associated with mortgageloans 2010 Strategies 35 2010 Strategies Trustcorp Mortgage Company ●Blended into Bank (no sub-prime business) ●Focus on mortgage customers in our banking centerfootprint to sell full set of products 36 If you could describe all of us at 1st Source with one word, that word would be “partners” ●Partners who listen ●Partners who help and guide ●Partners who add value 37 38
